           Case 1:21-cv-00175-RC Document 44 Filed 08/05/21 Page 1 of 2




TODD KIM
Assistant Attorney General
Environment & Natural Resources Division
U.S. Department of Justice

MICHAEL S. SAWYER
MICHELLE-ANN C. WILLIAMS
Trial Attorneys, Natural Resources Section
Ben Franklin Station, P.O. Box 7611
Washington, D.C. 20044-7611
Telephone: (202)-514-5273 (Sawyer)
Telephone: (202) 305-0420 (Williams)
Email: michael.sawyer@usdoj.gov
       michelle-ann.williams@usdoj.gov

Counsel for Federal Defendants

                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA
_____________________________________
                                               )
 WILDEARTH GUARDIANS, et al.                   )
                                               )
                                                 Case No. 1:21-cv-00175-RC
        Plaintiffs,                            )
                                                 The Honorable Rudolph Contreras
                                               )
                v.                             )
                                               )
 DEBRA HAALAND, in her official                )
 capacity as Secretary of the Interior, et al. )
                                               )
        Federal Defendants.                    )
                                               )


                   UNOPPOSED MOTION TO EXTEND TIME
     TO FILE CERTIFIED LIST OF CONTENTS OF ADMINISTRATIVE RECORD

        Federal Defendants Debra Haaland, in her official capacity as Secretary of the Interior,

and United States Bureau of Land Management (“BLM”), hereby request an enlargement of time

of thirty days to file a certified list of the contents of the administrative record for the actions

challenged in the Amended Complaint, ECF No. 13, in this action. The current deadline for

Federal Defendants’ response is August 5, 2021 and this requested extension would make
          Case 1:21-cv-00175-RC Document 44 Filed 08/05/21 Page 2 of 2




Federal Defendants’ response due September 7, 2021. Undersigned counsel has conferred with

counsel for Plaintiffs and Intervenor-Defendants, who indicate that the requested enlargement of

time is unopposed.

       In support of this motion, Federal Defendants state they need additional time to compile

the administrative record for the challenged actions, as Plaintiffs challenge at least twenty-eight

different agency actions.

       Accordingly, Federal Defendants respectfully ask the Court to enter an order enlarging

the time for Federal Defendants’ to file a certified list of the contents of the administrative

record, as set forth in the accompanying proposed order.

       Respectfully submitted this 5th day of August, 2021.

                                                       TODD KIM
                                                       Assistant Attorney General
                                                       Environment & Natural Resources Division
                                                       U.S. Department of Justice

                                                       /s/ Michael S. Sawyer
                                                       MICHAEL S. SAWYER
                                                       MICHELLE-ANN C. WILLIAMS
                                                       Trial Attorneys, Natural Resources Section
                                                       Ben Franklin Station, P.O. Box 7611
                                                       Washington, D.C. 20044-7611
                                                       Telephone:      (202)-514-5273 (Sawyer)
                                                       Telephone:      (202) 305-0420 (Williams)
                                                       Fax:            (202) 305-0506
                                                       Email: michael.sawyer@usdoj.gov
                                                               michelle-ann.williams@usdoj.gov

                                                       Counsel for Federal Defendants




                                                  2
